     David R. Boyajian, OSB #112582
     Email: dboyajian@schwabe.com
     SCHWABE, WILLIAMSON & WYATT,P.C.
     1211 SW 5th Ave., Suite 1900
     Portland, OR 97204
     Telephone: 503.222.9981
     Facsi m i 1e: 503.796.2900

     Briton P. Sparkman, Admitted PHV
     Email: bsparkman(c(c~chaloslaw.com
     CHALOS & CO,P.C.
     55 Hamilton Avenue
     Oyster Bay, NY 11771

            Attorneys for Plaintiff, Pacific Gulf Shipping Co.


                             IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION


       PACIFIC GULF SHIPPING CU.,
                                                       No. 3:18-CV-02076-MO
                        Plaintiff,
                                                       Admiralty
             vs.

       ADAMASTOS SHIPPING &TRADING                     DECLARATION OF EDWARD MILLS-
       S.A., VIGOROUS SHIPPING &                       WEBB
       TRADING S.A., BLUE WALL
       SHIPPING LTD.,and PHOENIX
       SHIPPING &TRADING S.A.

                        Defendants.



             I, Edward Mills-Webb, declare as follows:

             1.     I am over the age of 21 years and am fully capable and competent of making this

      declaration. I have personal knowledge of the facts below and declare that the following facts

                                                                              SCHWABE,                LBw~ATT, P.C.
Page 1 -   DECLARATION OF                                                               AllorneMys at
                                                                                  1211 SW 5lh Ave., Suife 1900
                                                                                      PoAland,OR 97204
           EDWARD MILLS-WEBB                                                        Telephone 503.222 9981
                                                                                       Fax: 503.796.2900
     are true and correct under penalty of perjury under the laws of the United States of America

     pursuant to 28 U.S.C. § 1746.

            2.        I am a partner at Clyde & Co LLP, solicitors appointed on behalf of Pacific Gulf

     Shipping Company ("PGS"). I qualified as a solicitor in England and Wales in 2003. I regularly

     represent clients in cases involving the international sale and movement of goods, finance,

     insurance and regulatory issues, and maritime and admiralty cases (with particular knowledge of

     commodity, charterparty and bill of lading disputes). I have significant experience in the UK

     High Court proceedings and arbitration work before the London Maritime Arbitrators

     Association ("LMAA").

            3.        I am authorized to make this declaration on behalf of Clyde & Co LI,P and

     Plaintiff PGS.

            4.        I was instructed on behalf ofPGS in connection with the abandonment of the m/v

     ADAMASTOS("Vessel") in Brazil.

            5.        Originally, it was believed that Adamastos Shipping &Trading SA ("Adamastos

     Shipping") had appointed English Law solicitors in connection with the m/v ADAMASTOS,

     because the firm of Swinnerton Moore, came on the record in London as `acting on behalf of

     Owners', but it was not identified who the `owners' were.

             6.       Following the abandonment of the Vessel in Brazil, PGS commenced arbitration

      proceedings through the LMAA in London, consistent with the dispute resolution clause in the

      charter party agreement.

             7.       The appointed solicitors, Swinnerton Moore, claimed not to be instructed on-

      behalf of the Owner of the Vessel and were now only instructed on-behalf of Phoenix Shipping

      & Trading S.A. ("Phoenix"). The Owner failed, neglected, and/or refused to further engage in
                                                                                 SCHWABE,           atN 8 WYATT,P C
Page 2 -   DECLARATION OF                                                                 ~treys
                                                                                                            900
           EDWARD MILLS-WEBB                                                         12~~PoRland,OR g72~pq~
                                                                                       Telephone: 503222.9981
                                                                                          Fax: 503.796.2900
     the arbitration proceedings.

            8.       Ultimately, it was learned that the m/v ADAMASTOS was sold with the cargo

     on-board. Full details of the price achieved or to whom the Vessel was sold were not available to

     PGS or to me.

            9.       In the applicable charterparty agreement(DE 1, Exhibit 1), the Owner of the m/v

     ADAMAS"]'OS was identified as Phoenix and not Adamastos Shipping.

             10.     PGS' brokers had also identified Phoenix as Owners of the Vessel, as there had

     been no disclosure that Phoenix was acting as an agent and not on its own behalf during charter

     party negotiations.

             1 1.    Phoenix and Adamastos Shipping created even further (purposeful) confusion due

     to the manner in which the charterparty recap was answered. Specifically, .the recap was in an

     answer/question format and included the following statement:

             "REGISTERED OWNERSPERFORMING — Pls advise head owners'managers",fullstyle
             and banking details.
             Managers: Phoenix Shipping &Trading SA, 2S Akti Miaouli, Piraeus ...
             PLS ADVISE FULL CP CHAIN OF THE VESSEL. PLS ADVISE THE CONTACT
             DETAILS WITH THEIR FULL ADDRESS OF HEAD OWNERS AS WELL AS EACH
             DISPONENT OWNERS INVOLVED.HEADOWNERS — NO DISPONENT —managers;
             Phoenix Shipping &Trading SA, 25 Akti Miaouli, Piraeus."

              12.    Given this background, PGS brought an application in the LMAA against Phoenix

     as an undisclosed principal (the "Application") given that the Owner was clearly using an agent

     for negotiations with the broker, who claimed to have no definitive knowledge of the identity of

     the principal, due to Phoenix's significant involvement and failure to state the contracting party's

      identity explicitly and failure to clearly identify itself as an agent for a disclosed principal.

              13.     Adamastos Shipping as the nominal Owners of the Vessel were the primary target

      of the arbitration commenced by PGS. However, given the confusion created during the
                                                                                       SCHWABE, WILLIAMSON 8 WYATT, P.C.
Page 3 -   DECLARATION OF                                                                        Attorneys at Law
                                                                                           1211 SW 5th Ave., Suite 1900
           EDWARD MILLS-WEBB                                                                   POAlend,OR 97204
                                                                                             Telephone: 503.222.9981
                                                                                                Fax: 503.796.2900
     charterparty negotiations, PGS commenced a separate arbitration against Phoenix on the grounds

     that it was possibly the correct party to the charterparty as owners.

             14.     Phoenix sought to dismiss these proceedings against it by obtaining a declaration

     pursuant to Section 30 of the Arbitration Act 1996 that there was no valid arbitration agreement

     between Phoenix and PGS. The issue pending before the LMAA was one of construction of the

     arbitration agreement contained in the charterparty contract.

             15.     PGS brought across-application for stay of the proceedings against Phoenix, but

     the Tribunal denied the cross-application and allowed Phoenix's Application to dismiss to

     proceed on its merits. In response, PGS identified, inter alia, breaches by Phoenix in the

     performance of its role in the charterparty in order to defeat the Application to dismiss.

             16.     The Tribunal entered a Partial Final Award on the Application and declared "that

     Phoenix was not a party to the Charterparty and that PGS was not therefore entitled to bring

     arbitration proceedings against Phoenix in respect of any dispute arising under the Charterparty."

     The decision was not appealed by either side.

             17.     In order for the Tribunal to render its Partial Final Award, formal evidentiary

     hearings or oral arguments were not required, nor presented to the Tribunal. The Application was

     made on papers alone and the Tribunal relied only upon written submissions (often in the form of

     email correspondence from the parties' solicitors), along with documents such as the

     charterparty, recap, negotiations; plus witness statements from the brokers representing both

      parties who fixed the charterparty.

              1 8.   There was no formal disclosure and no witnesses were subject to depositions or

      examination.

              19.    The Tribunal did not consider ~a       issues or facts in respect of corporate veil
                                                                                   SCHWABE,              Law~ATT, P.C.
Page 4 -   DECLARATION OF                                                                    Altre~ys ~
                                                                                       1211 SW 5lh Ave., Suite 1900
           EDWARD MILLS-WEBB                                                               Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.798.2800
     piercing or alter-ego arguments. The Partial Final Award was reached purely on construction of

     the charterparty contract under applicable English law.

            20.     The Partial Final Award did not touch the issue present in this case, i.e. whether

     the corporate veil of Defendants should be pierced. In fact, the Partial Final Award answered a

     much more limited and narrow question under English law restricted to the scope of the

     agreement to arbitrate in the charterparty.

            2l.     The Partial Final Award, whilst "final", was not a substantive legal finding on any

     question pending before this Court: namely whether Vigorous Shipping, Blue Wall, Phoenix, and

     Adamastos Shipping are alter-egos such that the corporate veil may be pierced.

            22.     There were no allegations of domination and control and/or of manifest injustice

     or fraud. The LMAA Tribunal did not review and has not analyzed any of the factors that have

     been shown in this case, including but not limited to, the overlapping roles the Gourdomichalis

     brothers play as the founders, officers, and directors of Blue Wall and Phoenix and how they use

     those positions to dominate and control the nominal owners ofthe individual vessels.

             PURSUANT TO 28 U.S.C. § 1746, I DECLARE UNDER PENALTY OF PERJURY

     THAT THE FOREGOING IS TRUE AND CORRECT

             Signed and dated on December 17, 2018.



                                                          Edward Mills-Webb




                                                                                 SCHWABE, WILLIAMSON 8 WYATT, P.0
Page 5 -   DECLARATION OF                                                                  Attorneys at Law
                                                                                                             900
                                                                                     1211PortandAOR g72q~
           EDWARD MILLS-WEBB                                                           Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
